828 F.2d 1
UNITED STATES of America, Plaintiff-Appellee,v.Drake WILLIAMS, Vance E. Williams, Oscar Silva, EdwardOrellana, Michael Sahs, Joseph C. Watson, Jan E.Grossman, Salvador Meraz, and TannyMiller, Defendants-Appellants.
No. 85-2588.
United States Court of Appeals,Fifth Circuit.
Sept. 8, 1987.Certorari Denied Oct. 19, 1987.See 108 S. Ct. 259.

David H. Berg, Joel Androphy, Houston, Tex., for Drake Williams.
Clyde W. Woody, Houston, Tex., for Vance Williams.
Dick DeGuerin, Houston, Tex., for Oscar Silva.
Robert S. Bennett, Houston, Tex., for Edward Orellana.
Michael E. Tigar, Austin, Tex., for Michael Sahs.
Appeal from the United States District Court for the Southern District of Texas;  James DeAnda, Judge.


1
(Opinion January 29, 5th Cir.1987, 809 F.2d 1072.)

ON MOTION TO CORRECT THE RECORD

2
Before GEE and HILL, Circuit Judges, and HUNTER, District Judge.*

ON MOTION TO CORRECT THE RECORD
PER CURIAM:

3
On consideration of the motion of appellant, Vance E. Williams, to correct the record and prepare a supplemental record,


4
IT IS ORDERED that the record is corrected to reflect that, contrary to the Court's statement in its opinion that "Appellant Vance E. Williams did not contend on appeal for a reversal for prejudicial publicity ... [or] adopt the arguments of his co-appellants" to that effect, he did in fact do so in a motion granted by the Clerk and overlooked by the Court.


5
As he did so, and since his situation as regards mid-trial publicity is factually indistinguishable from that of appellant Oscar Silva, he must receive the same treatment of the Court.


6
It is therefore ordered that, as to appellant Vance E. Williams, rehearing is GRANTED, the mandate is recalled, his convictions are REVERSED, and the case is REMANDED for further proceedings consistent with the relief granted Oscar Silva in our earlier opinions.



*
 District Judge of the Western District of Louisiana, sitting by designation